IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2008
                                     No. 06-11111
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

IN RE: MIKE BELLO

                                                  Plaintiff-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:06-MC-24


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*
       Mike Bello argues on appeal that the district court abused its discretion
by disbarring him from practicing before the Northern District of Texas. The
court disbarred Bello pursuant to N.D. TEX. R. 83.8(b)(2)-(4), after finding that
Bello’s actions in his representation of his client in Cause No. 4:04-CV-246-Y and
in other cases evinced a failure to comply with court orders, unethical behavior,
and an inability to conduct proper litigation.
       On appeal, Bello contends that the order disbarring him violated
unspecified First Amendment protections. A federal court has the inherent
authority “to control admission to its bar and to discipline attorneys who appear
before it.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). Bello has not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-11111

established that Supreme Court case law addressing an attorney’s First
Amendment rights are applicable in the instant case. See, Shapero v. Kentucky
Bar Ass’n, 486 U.S. 466, 472 (1988). Bello’s assertions of judicial bias are
frivolous. See Liteky v. United States, 510 U.S. 540, 555 (1994).
      Bello also asserts that the district court deprived him of due process.
Because he received notice of the charges and an opportunity to respond, he
received the process to which he was entitled. See NASCO, Inc. v. Calcasieu
Television and Radio, Inc., 894 F.2d 696, 707 (5th Cir. 1990). Bello’s contention
that he was denied equal protection is meritless. See Thompson v. Patteson,
985 F.2d 202, 207 (5th Cir. 1993).
      We have reviewed the record and conclude that the district court’s decision
to disbar Bello is supported by “clear and convincing” evidence sufficient to
establish “one or more violations warranting this extreme sanction.” In re
Medrano, 956 F.2d 101, 102 (5th Cir. 1992). As a result, the judgment of the
district court is AFFIRMED.




                                       2